DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
	Applicant’s response of 28 FEB 2020 is acknowledged. Claims 3-8 were amended and claim 9 was added. Claims 1-9 are currently pending and are under consideration.

Information Disclosure Statement
	The information disclosure statements submitted on 28 FEB 2022 (2 IDS) and 4 MAR 2022 (2 IDS) have been considered by the examiner.

Withdrawn Objections and Rejections
	Applicant’s amendment to the abstract addressed the objection of previous record; therefore, the objection is withdrawn.
	Claim 5 was rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of the claim upon which it depended. Claims 6-8 were rejected under 35 U.S.C. 112(d) for their dependency on claim 5. Applicant’s amendments to claims 5-8 have overcome this rejection and the rejections under 35 U.S.C. 112(d) of previous record are withdrawn.
BMJ Case Rep (10); 1-4 is withdrawn; newly modified grounds of rejection for claim 3 necessitated by amendment is below in the section “Claim rejections – 35 USC § 102”.

Maintained Rejections
	The previous rejections of claims 1 and 2 under 35 U.S.C. 102 as being anticipated by Shan et al. US 2018/0289771 A1, issued 11 OCT 2018 (hereafter Shan) are maintained. The rejections of claims 4, 5 and 8 under 35 U.S.C. 102 as being anticipated by Shan are maintained in the modified format below. These rejections have been slightly modified to accommodate the dependency amendment of these claims.
	The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Shan in view of Postow, M.A., et al. (2015) Nivolumab and Ipilimumab versus Ipilimumab in Untreated Melanoma The New England Journal of Medicine 372; 2006-2017 is maintained.
	The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Shan in view of Larkin, J. et al. (2015) Combined Nivolumab and Ipilimumab or Monotherapy in Untreated Melanoma. The New England Journal of Medicine 373(1); 23-34 is maintained
	The maintained rejections from the office action of 29 OCT 2021 are included in the instant office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 8 remain rejected and claim 3 is newly rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shan et al. US 2018/0289771 A1, issued Oct. 11, 2018.

Regarding claim 1, Shan et al. teaches a method for treating a solid cancerous tumor ([0279], “preferably, the tumors to be treated are solid or vascularized tumors”) in a human subject ([0015] 1., “human patient”), comprising: administering to the human subject having the solid cancerous tumor an intravenous dose (page 5, left column, 56., “the immune checkpoint antibody molecule are administered to said subject intravenously”), once every 13-15 days (page 5, right column, 64. “administered weekly or less frequently than weekly, e.g. about every 1, 2, 3, 4, 5, 6, or more weeks”), of between about 0.05 mg/kg and about 12 mg/kg (page 6, left column, 86., “an amount of about 3 mg/kg (e.g., about 0.1, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mg/kg)”) of a bispecific antibody comprising a first monomer comprising SEQ ID NO: 1, a second monomer comprising SEQ ID NO: 2, and a light chain comprising SEQ ID NO: 3 (page 5, left column, 49., “the immune checkpoint antibody molecule is selected from the group consisting of…XmAb20717”) for a time period sufficient to treat the solid cancerous tumor ([0288], “The agents would therefore be provided…for periods of time effective 
It is noted that the instant application specification [0042] page 13 states that “One bispecific antibody of particular use in the present invention, XmAb20717, is shown in FIG 2. In certain embodiments, XmAb20717 includes a first monomer comprising SEQ ID NO: 1, a second monomer comprising SEQ ID NO: 2, and a light chain comprising SEQ ID NO: 3.” Based on this definition, the disclosure of XmAb20717 by Shan et al. meets the limitation of a bispecific antibody comprising a first monomer comprising SEQ ID NO: 1, a second monomer comprising SEQ ID NO: 2, and a light chain comprising SEQ ID NO: 3 of claim 1.
Regarding the administration time points of 13-15 days, Shan et al., teaches “about every… 2…weeks” (page 5, right column, 64.) which falls within the claimed range. 
It is also noted that in the instant application dosages were demonstrated between 0.15 mg/kg and 10.0 mg/kg (page 35, table 1, planned dose) further demonstrating that dosages between 0.1 and 10 mg/kg meet the limitation between about 0.05 mg/kg and about 12 mg/kg disclosed in claim 1.

Regarding claim 2, Shan et al. teaches a method for treating a solid cancerous tumor in a human subject of claim 1, wherein the solid cancerous tumor is selected from the group consisting of melanoma, triple negative breast cancer, hepatocellular carcinoma, urothelial carcinoma, squamous cell carcinoma of the head and neck, clear cell predominant type renal cell carcinoma, high microsatellite instability colorectal carcinoma, mismatch repair deficient colorectal carcinoma, endometrial carcinoma, small cell lung carcinoma, non- small cell lung carcinoma, gastric adenocarcinoma, and gastroesophageal junction adenocarcinoma (page 5, right column, 65. “wherein the said subject has …gastric cancer, hepatocellular carcinoma, colorectal cancer, breast cancer, esophageal cancer (e.g. metastatic gastroesophageal cancer),… melanoma”, and 67. “non-small cell lung cancer”; [0280] “All cancers are 

Regarding claim 3, Shan et al. teaches the method of claim 1 as discussed above. 
Shan further teaches that the solid cancerous tumor is melanoma ([0279], “preferably, the tumors to be treated are solid or vascularized tumors”; page 5, right column, 65. “wherein the said subject has…melanoma”).

Regarding claim 4, Shan et al. teaches the method of claim 1 as discussed above. 
Shan further teaches that the intravenous dose is between about 0.05 mg/kg and about 0.25 mg/kg; or between about 0.2 mg/kg and about 0.4 mg/kg; or between about 0.5 mg/kg and about 1.5 mg/kg; or between about 2.0 mg/kg and about 4.0 mg/kg; or between about 8.0 mg/kg and about 12.0 mg/kg (page 6, left column, 86., “an amount of about 3 mg/kg (e.g., about 0.1, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mg/kg)”). Shan teaches multiple doses that fit within the claimed ranges.

Regarding claim 5, Shan et al. teaches the method of claim 1 as discussed above. 
Shan further teaches that the intravenous dose is between about 0.15 mg/kg and about 10.0 mg/kg (page 6, left column, 86., “an amount of about 3 mg/kg (e.g., about 0.1, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 mg/kg)”). Shan teaches multiple doses that fit within the claimed range.

Regarding claim 8, Shan et al. teaches the method of claim 1 as discussed above. 
Shan further teaches that prior to administering, assessing the weight of the human subject (Page 6, left column, 86.). Dosage forms taught by Shan et al. are presented as mg/kg implying that patient weight needs to be assessed prior to administration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. US 2018/0289771 A1, issued Oct. 11, 2018 in view of Postow, M.A., et al. (2015) Nivolumab and Ipilimumab versus Ipilimumab in Untreated Melanoma The New England Journal of Medicine 372; 2006-2017.
Shan et al. teaches a method for treating a solid cancerous tumor in a human subject as discussed above. Shan et al., however, fails to teach administrating the checkpoint inhibitor to the human subject between about 45 and 75 minutes.
Postow et al. teaches the use of combination therapy in the treatment of metastatic melanoma using a CTLA-4 inhibitor (Ipilimumab) and a PD-1 inhibitor (Nivolumab), which match the targeted receptors of the bispecific antibody in the instant application (Page 2007, left column, paragraph 1). In this study, combination therapy with dosages of 1 mg/kg Nivolumab and 3 mg/kg Ipilimumab are administered intravenously over a period of 60 to 90 minutes (Study Design and Treatment, page 2007, right column, paragraph 2).
Shan et al. and Postow et al. are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using CTLA-4 and PD-1 checkpoint inhibitor therapies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shan et al. to incorporate the teachings of Postow et al. by administering the intravenous dosages disclosed by Shan et al. over a period of 60 to 90 minutes. One of ordinary skill in the art would have been motivated to apply the teachings of Postow et al. to the administration of XmAb20717 as taught by Shan et al., as it is a known effective and safe duration of administering checkpoint therapies which target CTLA-4 and PD-1 as demonstrated by Postow et al. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. US 2018/0289771 A1, issued Oct. 11, 2018 in view of Larkin, J. et al. (2015) Combined Nivolumab and Ipilimumab or Monotherapy in Untreated Melanoma. The New England Journal of Medicine 373(1); 23-34. Shan et al. teaches a method for treating a solid cancerous tumor in a human subject as discussed above. Shan et al., however, fails to teach that the time period sufficient to treat the cancer is between about 3 weeks and 9 weeks.
Larkin et al. teaches the use of combination therapy in the treatment of metastatic melanoma using a CTLA-4 inhibitor (Ipilimumab) and a PD-1 inhibitor (Nivolumab), which match the targeted receptors of the bispecific antibody in the instant application (abstract background, page 23, paragraph 1). Larken et al. teaches combination therapy with dosages of 1 mg/kg Nivolumab and 3 mg/kg Ipilimumab administered intravenously every 3 weeks for 4 weeks (study design and treatment, page 24, right column, paragraph 4). In the study, objective response (partial or complete) was observed in patients in 1.1 to 11.6 months with an average response time of 2.76 months (Table 2, page 29, Nivolumab plus Ipilimumab column).
Shan et al. and Larkin et al. are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using CTLA-4 and PD-1 checkpoint inhibitor therapies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shan et al. to incorporate the teachings of Larkin et al. to have a time period sufficient to treat the cancer be between 1.1 and 11.6 months. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Shan et al. as they would have recognized from the teachings of Larkin et al., that treatment with antibodies that target the same receptors as XmAb20717 in similar dosages are effective in between 1.1 and 11.6 months (Table 2, page 29, Nivolumab plus Ipilimumab column). It would have been obvious to one of ordinary skill in the art .

Claim 9 is newly rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. US 2018/0289771 A1, issued Oct. 11, 2018, as applied to claims 1 and 3 above, and further in view of Srivastava, P., et al. (2018) Primary amelanotic malignant melanoma of cervix masquerading as squamous cell carcinoma presenting with extensive metastases. BMJ Case Rep (10); 1-4.
Shan et al. teaches the method of claim 3 as discussed above. Shan et al., however, fails to teach the melanoma is cervical carcinoma. 
Srivastava et al. provides a case report of a patient with amelanotic malignant melanoma of the cervix (page 1, left column, background). Srivastava et al. teaches possible immunotherapy options for use in treatment of malignant melanoma of the cervix including an anti-CTLA-4 antibody (Ipilimumab) and an anti-PD-1 inhibitor (Nivolumab) (page 3, right column, paragraph 1) which match the target receptors of the bispecific antibody in the instant application. Srivastava et al. further teaches the benefits that combination therapies using these two inhibitors have shown in the treatment of advanced melanoma (page 3, right column, paragraph 1).
Shan et al. and Srivastava et al. are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using CTLA-4 and PD-1 checkpoint inhibitor therapies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shan et al. to incorporate the teachings of Srivastava et al. and use the XmAb20717 antibody targeting CTLA-4 and PD-1 for the treatment of melanoma where the melanoma is cervical carcinoma. One of ordinary skill in the art would have been motivated to apply the treatment methods disclosed by Shan et al. to the treatment of genital melanomas discussed by .

Response to Arguments
Applicant's arguments filed 28 FEB 2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claims 1, 2, 4, 5, and 8 under 35 U.S.C. 102 as being anticipated by Shan et al. US 2018/0289771 A1, issued Oct. 11, 2018 is improper as Shan does not disclose all of the elements as arranged in the instant claims (response page 6, paragraph 1). Applicant argues that Shan discloses antibodies targeting phosphatidylserine (PS) that can be used in combination with an immense number of potential secondary therapies, different dosage amounts, and dosing schedules in a way that does not anticipate the presently claimed methods (response page 6, paragraph 2). Applicant states that in order to arrive at the various elements as arranged in the pending claims, one would be required to (i) exclude anti-phosphatidylserine antibodies, (ii) choose “XmAb20717” from an almost limitless number of possible secondary therapies, (iii) choose from a long list of possibilities at which specific dosage range to administer, and (iv) choose, without guidance at which timepoints to administer (response page 6, paragraph 2). Each of these points are discussed in detail below
Regarding applicant’s argument (i) that in order to arrive at the pending claims one would be required to exclude anti-phosphatidylserine antibodies, the use of an anti-PS antibody in combination with XmAb20717 meets the instant claim 1 limitation of a method of treating a sold cancerous tumor in a subject, comprising administration of XmAb20717. MPEP § 2111.03 (I) teaches that “the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. The MPEP goes on to teach that “comprising” is a term of art used in claim language which means that the 
Applicant further argues that in order to arrive at the pending claims one would be required to choose “XmAb20717” from an almost limitless number of possible secondary therapies (argument (ii) on response page 6, paragraph 2). Applicant argues that in the section “Combination Therapies” Shan teaches that the treatment methods may be combined with any other methods generally employed in the treatment of a particular disease or disorder, particularly cancer and viral infections and that with respect to cancer Shan discloses the use of PS-targeting antibodies in combination with virtually any other type of cancer therapy (response page 7, paragraph 3). Applicant further states that Shan includes lengthy sections identifying virtually all known immunotherapies but does not identify XmAb20717 in any example or as a preferred antibody and that to select XmAb20717 from Shan a skilled artesian would have to select from among a vast number of disclosed proteins. Applicant states that for this reason, Shan does not anticipate the instant claims. While Shan does go on to describe numerous possible treatment combinations, the use of the specific antibody XmAb20717 is discussed in Shan on page 2 under “Summary of the Invention” isolated from extensive lists of possible combination therapies.  On page 2, the summary of the invention is drawn to 3 paragraphs including [0012], [0013], and [0014]. In this summary, Shan states that “the invention particularly concerns the use of an antibody that binds to PS (e.g. bavituximab) to treat human patients with cancer in combination with one or more inhibitors or an immune checkpoint modulator (e.g. checkpoint inhibitor antibodies), preferably in combination with a blocking antibody that binds to CTLA-4, PD-1 or PD-L1, or a multispecific (e.g. bispecific) blocking antibody” (Shan, page 2, [0012]). Shan goes on to state that “examples of immune checkpoint antibodies (or immune checkpoint inhibitors) are blocking antibodies to CTLA-4, PD-1 or PD-
Applicant further argues that even if XmAb20717 is identified as the additional immunotherapy treatment, a skilled artesian would then be required to choose from a long list of possibilities at which specific dosage range to administer (argument (iii) on response page 6, paragraph 2). Applicant points out dosage ranges in Shan on pages 6, 26, 27, and 73-75. The dosages outlined by Shan on page 6 include dosages specifically for the PS-targeting antibody in mg/kg or a flat dose in mg (embodiments 85, 87, and 89-94). Dosages pertaining to immune checkpoint antibodies (of which XmAb20717 is specifically listed as discussed above) are disclosed as about 3 mg/kg with a range of 0.1 to 10 mg/kg (embodiment 88) and flat dosages ranging from about 100-500 mg (embodiments 88 and 95-100). Shan states that a flat dose can be provided as an absolute amount of the agent without regard for the body weight or body surface area of the patient (page 27, [0237]). Here Shan gives the example of a 60 kg person and a 100 kg person. Using these weights as a reference, an average body mass of approximately 80 kg can be used to estimate the flat dosages in mg/kg for comparison with those in the instant application. Using this average weight, the range of the flat dose (100-500 mg) disclosed for the immune checkpoint inhibitor would equal approximately 1.3 to 6.3 mg/kg. Based on this approximation, on page 6, Shan is teaching dosages of 0.1 to 10 mg/kg and 1.2 to 6.0 mg/kg of immune checkpoint inhibitor and 3 mg/kg is specified as the target dosage (embodiment 88). Page 66 discloses exemplary doses of anti-
Lastly, regarding the rejection of claims 1, 2, 4, 5, and 8 under 35 U.S.C. 102, applicant argues that a skilled artesian would have to choose, without guidance, at which timepoints to administer the XmAb20717 antibody (response page 6, paragraph 2, argument (iv)). Applicant points out that Shan teaches “administered weekly or less frequently than weekly, e.g., about every 1, 2, 3, 4, 5, 6, or more weeks” (Shan, page 5) and “in some situations, it may be desirable to extend the time period for treatment significantly, where several days (2, 3, 4, 5, 6, or 7), several weeks (1, 2, 3, 4, 5, 6, 7, or 8) or even several months (1, 2, 3, 4, 5, 6, 7, or 8) lapse between the respective administrations” (Shan 

	Applicant argues that the 35 U.S.C. 103 rejections of the following claims are improper:
Claim 3 as being obvious over Shan in view of Srivastava et al. (2018) BMJ Case Rep 10:1;
Claim 6 as being obvious over Shan in view of Postow et al. (2015) New Engl. J. Med. 372:2006; and Claim 7 as being obvious over Shan in view of Larkin et al. (2015) New Engl. J. Med 373:23.
	Applicant argues that the pending claims are non-obvious over Shan and that the addition of any of Srivastava, Postow, and Larkin either alone or in combination, do not cure the deficiencies of Shan and that the elements of these references do not disclose the use of a bispecific antibody that binds to PD1 and CTLA4. 
	Applicants arguments regarding Shan were found to not be persuasive for the reasons discussed in detail above; therefore, Srivastava, Postow, and Larkin are not needed to cure the deficiencies of Shan and are presented to demonstrate that the limitations of the instant claims would be obvious to one of ordinary skill in the art at the time that the instant invention was filed. MPEP 2141 (III) Rationales to Support Rejections Under 35 U.S.C. 103 states “The ‘mere existence of differences between the prior art 
	In view of the discussion above, applicant’s arguments in the remarks filed 28 FEB 2022 were not found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647